UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4284


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY ELLIOT SNODGRASS, a/k/a Gutta,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:11-cr-00056-D-1)


Submitted:   January 22, 2013             Decided:   February 11, 2013


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Byron C. Dunning, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Joshua L. Rogers, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory           Elliot          Snodgrass        appeals         the        126-month

sentence imposed upon him after he pled guilty to one count of

possessing with intent to distribute a quantity of cocaine base,

in violation of 21 U.S.C. § 841(a)(1) (2006).                               Snodgrass attacks

his sentence in three ways on appeal, arguing that the district

court   erred        in     (1)     applying           the    obstruction           of    justice

enhancement;     (2)        overruling         his     objection      to     the    presentence

report’s drug quantity calculation; and (3) denying him a three-

point   reduction           under        the      Guidelines          for     acceptance        of

responsibility.           We have reviewed the record, and we affirm.

           We    first        conclude         that     the    district       court       did   not

commit plain error in applying to Snodgrass an enhancement for

obstruction of justice.                 As the application notes clarify, the

enhancement          applies        to       a        defendant       who       “threaten[s],

intimidat[es],         or     otherwise           unlawfully       influenc[es]            a    co-

defendant,      witness,          or     juror,        directly       or     indirectly,        or

attempt[s]      to     do    so.”            U.S.      Sentencing      Guidelines          Manual

(“USSG”) § 3C1.1, cmt. n.4(A) (2011).

           In    this        Court,      Snodgrass           argues    that     the       district

court   erred    in       giving       him   an     enhancement       under        USSG    § 3C1.1

because the individual he threatened was not a “witness.”                                       As

Snodgrass made no such argument in the district court, his claim

is reviewed for plain error.                      United States v. Lynn, 592 F.3d

                                                  2
572, 577 (4th Cir. 2010).               But no such error was committed: as

the Government points out, the threatened individual witnessed

Snodgrass arrive at a residence in order to sell drugs to an

undercover officer.              Because the threatened individual was a

witness   to      Snodgrass’      criminal       conduct,       Snodgrass    merited    an

enhancement under § 3C1.1.

             We     likewise      conclude       that    Snodgrass     fails    in     his

challenge      to   the   district      court’s         calculations    of     the    drug

quantities     involved     in    his    offense.         In     assessing    whether    a

sentencing court correctly applied the Guidelines, the district

court’s factual findings are reviewed for clear error and its

legal    conclusions       are    reviewed       de     novo.      United     States    v.

Osborne, 514 F.3d 377, 387 (4th Cir. 2008).                        Again, our review

of the record reveals that no such error was committed.                          It was

well    within      the   district      court’s       prerogative     to     credit    the

testimony of the Government’s witness who testified as to the

pertinent drug weights.              See United States v. Hall, 664 F.3d

456, 462 (4th Cir. 2012).                And to the extent that Snodgrass

challenges the testimony as attributing drug weights to him over

a period of time during which he was incarcerated, the district

court properly observed that the drug quantities attributed to

Snodgrass for purposes of his Guidelines calculations did not

include any drugs purportedly sold during that time period.



                                             3
            Finally,    Snodgrass   argues     that    the    district    court

erred in denying him a three-level reduction for acceptance of

responsibility under USSG § 3E1.1.         But as Snodgrass recognizes,

a § 3E1.1 acceptance of responsibility reduction and a § 3C1.1

obstruction     of     justice   enhancement     are     usually      mutually

exclusive, allowing for application of both provisions only in

“extraordinary cases.”        USSG § 3E1.1, cmt. n.4.         This case does

not qualify as such an extraordinary case.             We therefore decline

to revisit the district court’s decision not to award him a

§ 3E1.1 reduction for acceptance of responsibility.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in    the   materials

before   this   Court   and   argument   would   not   aid    the    decisional

process.

                                                                       AFFIRMED




                                     4